 
 
IB 
Union Calendar No. 298
112th CONGRESS  2d Session 
H. R. 2915
[Report No. 112–431] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2011 
Mr. McClintock introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 16, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To repeal the Western Area Power Administration borrowing authority, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the American Taxpayer and Western Area Power Administration Customer Protection Act of 2011. 
2.RepealSection 301 of the Hoover Power Plant Act of 1984 is repealed. 
3.Effective dateSection 2 shall be effective on September 15, 2011. 
4.Effect of repealThe repeal under section 2 shall not apply to— 
(1)projects approved by the Secretary of Energy or the Deputy Secretary of Energy through memorandum before the effective date in section 3; or 
(2)projects deemed “Projects in Execution” in the Western Area Power Administration May 17, 2011, Quarterly Report on Borrowing Authority Projects. 
 

April 16, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
